Case 6:20-bk-01801-KSJ Doc1 Filed 01/31/20 Pagelof5

Fill in this information to identify the case:

 

United States Bankruptcy Court for the:

MIDDLE District of FLORIDA
(State) 17
Case number (iv known): Chapter Q) Check if this is an
amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

 

 

1. Debtor's name MUST CURE OBESITY, CO.

 

 

2 All other names debtor used _BRIOGE GLOBAL HEALTH CORPORATION (CHANGED IN 2014)
in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor’s federal Employer 5 9 368 4 8 2
Identification Number (EIN)

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business

5039 Central Avenue

 

 

 

 

 

 

Number Street Number Street
P.O. Box
St Petersburg, FL 33710
City State —«s ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

 

 

 

 

 

 

 

Pinellas
County
Number Street
City State ZIP Code
5. Debtor's website (URL)
6. Type of debtor eS Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

O Partnership (excluding LLP)
C) Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Debtor MUST CURE OBESITY

Case 6:20-bk-01801-KSJ Doci1 Filed 01/31/20 Page2of5

Case number (r mown),

 

 

7. Describe debtor’s business

A. Check one:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C. § 101(44))

CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

O Commodity Broker (as defined in 11 U.S.C. § 101(6))

(J Clearing Bank (as defined in 11 U.S.C. § 781(3))

CJ None of the above

B. Check all that apply:

C) Tax-exempt entity (as described in 26 U.S.C. § 501)

C) investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C) investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://www.uscourts gov/four-digit-national-association-naics-codes .

 

4 4 6 1
8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? chapter 7
QO Chapter 9

J Chapter 11. Check all that apply:
C) Debtor's aggregate noncontingent liquidated debts (excluding debts owed to

insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the

debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

©) A plan is being filed with this petition.

o Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

J The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

CJ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

 

 

 

12b-2.
C) Chapter 12
9. Were prior bankruptcycases (yn.
filed by or against the debtor ae
within the last 8 years? Q)Yes. District  —~—CSCCC—C—CC Wen Cas rmbegrr
MM/ DD /YYYY
if more than 2 cases, attach a ae
separate list. District —siC(CWWhen = CCa 2 number
MM/ DD /YYYY
10. Are any bankruptcy cases O No
pending or being filed by a a
business partner or an @ Yes. Debtor __RocaLabs Relationship afiate
affiliate of the debtor? District Middle District of Florida When 11/17/2017

List all cases. If more than 1,
attach a separate list.

 

MM / DD /YYYY
Case number, f known 8:17-bk-09732-CPM

 

Official Form 201

Voluntary Petition for Non-individuals Filing for Bankruptcy page 2
Case 6:20-bk-01801-KSJ Doc1 Filed 01/31/20 Page 3of5

Additional bankruptcy cases pending or being filed by a business partner or an affiliate of the debtor:
Debtor: Don K. Juravin Relationship: principal/owner

District: Middle District of Florida When 10/31/2018

Case number: 6:18-bk-06821-KSJ
Case 6:20-bk-01801-KSJ Doc1 Filed 01/31/20 Page4of5

ITY, CO.
MUST CURE OBESITY, CO anal
Name

 

11. Why is the case filed in this Check all that apply:
district?
G3 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

KA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor ownorhave yn,

possession of any real QC) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

 

 

 

 

 

 

 

 

 

 

property or personal property
that needs immediate Why does the property need immediate attention? (Check all that apply.)
attention?

CO tt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

C) It needs to be physically secured or protected from the weather.

C) it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

QC) Other

Where is the property?

Number Street
City State ZIP Code

Is the property insured?

C) No

CJ Yes. insurance agency

Contact name
Phone
ma Statistical and administrative information
13. Debtor’s estimation of Check one:
available funds

Funds will be available for distribution to unsecured creditors.
QO After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

; 1-49 C) 1.000-5,000 C) 25,001-50,000
“4. ae number of O 50-99 OQ 5.001-10.000 QO  50,001-100,000
rcs C) 100-199 () 10,001-25,000 C) More than 100,000
CJ 200-999
: QO) $0-$50,000 $1,000,001-$10 million () $500,000,001-$1 billion
15. Estimated assets OQ) $50,001-$100,000 § $10,000,001-$50 million OQ) $1,000,000,001-$10 billion
E] $100,001-$500.000 C $50,000,001-$100 million C2 $10.000,000,001-$50 billion
GJ $500.001-$1 million C3 $100.000,001-$500 million () More than $50 billion

 

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 3
Case 6:20-bk-01801-KSJ

MUST CURE OBESITY, CO.

Doc 1 Filed 01/31/20 Page 5of5

Case number (7 inown)

 

Name

 

QO) s0-$50.000

CJ $50.001-$100,000

CJ $100,001-$500,000
$500,001-$1 million

16. Estimated liabilities

$1,000,001-$10 million
€© $10,000,001-$50 million
©} $50,000,001-$100 million
C) $100.000,001-$500 million

() $500,000,001-$1 billion

(3 $1,000,000,001-$10 billion
C $10,000,000.001-$50 billion
C) More than $50 billion

 

| Request for Relief, Declaration, and Signatures

WARNING —

$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of ,.
authorized representative of

debtor petition.

= |have been authorized to file this petition on behalf of the debtor.

Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

= |have examined the information in this petition and have a reasonable belief that the information is true and

correct.

| declare under penalty of perjury that the foregoing is true and correct.

Don Karl Juravin
MM /DD/YYYY

Executed on

x DK Katt Maravint

 

 

 

 

 

 

 

 

 

 

 

 

Don Merl Jusevin Jen 31, 2020) DON K JURAVIN
Signature of authorized representative of debtor Printed name
rte President
18. Signature of attorney x LA ose OT
Signature of attorney for debtor MM /DD /YYYY
AMBER ROBINSON
Printed name
ROBINSON LAW OFFICE PLLC
Firm name
695 CENTRAL AVE STE 264
Number Street
SAINT PETERSBURG FL 33701
City State ZIP Code
8136132400 arobinson@arobinsoniawfrm.com
Contact phone Email address
0107215 FL
Bar number State

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 4
